827



 OFFICE OF THE AITORNEY      GENERAL    OF TEXAS
                    AUSTIN




XanO~blO rornutar  Baaoook
Crhinal Dlatrlot Attornq
Waxahaehie,Taxa@
Dear aim               Atturtiant Mr.t&            Wllaon




                              &amlLne to an Qittapon-
                              a tnutae or Mid
                               8ah8glbu8 a rfolatlon




                 all aattled &i Pera@ that ii a ubllo
                  or lndlraatlyham a peourdary Ill-
                  ot, no matterhow honort he may ba,
            ha w    not be intluenod by the fntuwt,.
rueh a aontraot in agaln8t publio oliq.   8k+ MO W8,
ot aX v. Walkmr, at al, 606 6. W. iO6. On Juua 1% ,
1989, t& AttOrIZeJl09¶1W#ki'~IBIpU4XIbWt
                                       F~aWOa QpfalOn
                                                            828


fionorablePo~:eater Eiiancook,
                            pale e


130.O-876, holding that board 0r trustees or 4n ind4-
pecdent school district oannot legally purahase fuel
rrom a aorporatlohwherein one of the maIna atock-
holder4 and officers of the oorpontiou Is a member
or the board 0r trustees. We believe this opinion Ia
equally applloabloto the faots eet out In your letter.
          You also state In your letter that Artlo
373, Penal Code, does not obtain as thfs article
appllea only to county or aity orrioers reaalring
4molwb3nt6rroa their position. Artio14 373, Pen41
CO&t?.rer:a~ as r0n0w6:
         *xr pnr 0rri44r 0r any 00ay,    or 0r
    any olty or town shall become In any manuer
    peounlarlly Interestedin auy oontraot8au&da
    by suoh oounty, olty or tewu, through ltm
    agents, or otherwise,for the oonetruatlon
    or repair of any bridge, road, tireat, ally
    or house, or auy other work undertakenby
    auoh oounty, city or town, or shall become
    int4rf34t4a in say bla or proposal ror such
    work or in the purchase or aale or anythIn&
    mede for or on acoount or such county, aftr
    or town, or who ah&l1 eontraot for or reaeite
    any money or property, or the repraeentatlro
    of either, cm any eraolrrprant
                                 or advgntage
    whatsoever In aouslderationof suoh bid, pro-
    POaal, contraat,purohase or sale, he shall
    be fIned not less than fifty nor more than
    fire hundred dollars.*
be are unable to agree dth your oonteution that a per-
son must reoeire some eaoluaent from hIa offlao In order
to be a county, aity or town oifioer within the ni@anIng
of Art1014 373, aupra. W belleve that a aarerul
readins of the statute will dIsOloe4 that no such eou-
dition:'IaInterposed.
          310qall your attention to the tollowIuS on848
holding shat a aahool trust44 ie a aouuty orflaerr
Saherz Y. ToHer, 74 S. X. tea) 327k Henderiake  0. State,
ex rel Eckford, 40 3. %;'.
                         705; Fouler, et al Y. Thouas,
et al, 273 S. X.,SS3. These oases, however, dealt with
                                                            829


Eonorable Forrester Eanoock, page S


alvll rights and interpretationof diiferent otatutes.
          We also am11 your attention to the oamo of
RIgby v. State, Z7 Court af Appeals 63, 112~5.~2.
                                                760,
wherein the court ueee the followin& lsnguage in eon-
strulng whet Is now known as Article 373, Penal Code:
          "Our aonstruotionof the  4tatute is
     that It InhIbIte any otrloer or a eouuty,
     city or town iraP 86lling to or purohasing
     from suoh corporationany property whatever."
          AftOr detemluing whether or not a school
trustee Ie a oounty offloar within aeanfng 0r Artlala
373, supra, we are still raeed with the propositionor
determIningwhether an Independentsohool dlstrlot Is
a county, alty or town wlthlu the meanlug of said
Artiale. The statute makea It unlawful for sn orrloer
of a county, city or town to sell gasoline to said
aounty, city or town but the statute does not mka it
unlawful ior amid orfloer to sell gasoline to an Inde-
pendent sahool dI8trIot.
          It was held In the oaes of Hall Y. State, 80
Texae Criminal iZ4porte109, le8 S. W. 1008, that a
treasurer of en independentschool Ulatrlet 00ola not
be proseoutud undar Article 1580, Revised Orlmlnal
Statutes or 1911, whlah reads;
          "Any oounty or city treasurer, or
     treasurer of thd sciboolof each alty or
     town harltagexclusive oontrol of its
     sohools, Salliag to make and t.ranmalt tha
     report required by law, * * * shall be
     demo guilty or a mi6donmmr, * * *~*
          The Hall case, aupra, holds that a fkeasurer
of an Independentschool di8trIat was not included wlth-
in the term, wany aounty treaeurer~. Followlog the 4~1~4
line or reasonlug,one selling gasolIn to an Lndspendent
school aistriot Is not selling It to a aOllnty,olty or
town.
          Sin06 Artial4 373, supra, is a peZU!tl st&UtO,
we are or the opinion that It osnnot be aormtruad to make
                                                             830



Honorable Forreater Eaaaook, page 4


it un&uful ror a person to sell gasoline to an fma0-
pendent sahool dlstrlot when su4h p4reon is a trustea
or said aahool district. Our oourta have oonslstently
held that penal statutes oamot be extended beyond
their plain meaning. In the case of itatcllSf f. State,
100 Tex. CrIm. Hop. 37, the iollowlng language la
quoted from Lewis SutherlandStatutory Construotlon,
Seation 520:
          "The oaae must be-a ~4ry strong one
     Indeed which would justify a oourt in de-
     parUng from the plain meaning of the words,
     eapealallyIn a penal mat, in searoh ot an
     intentionwhich the words themaelvea did
     not suggest.*
           We oonalude that the asle of gasolins by a
pereon to an independentaahool distriot,    suoh person
being a trustee oi said sohool df8triat, to be used in
a school bus 18 not in violation of Article   373, Penal
Code, notwlthstiinalngthat the oontraot la void ss
against pub110 polloy. we may 8ay rurther that w hare
been unable to find any artlele in the Penal Code whloh
would mke this met a OrIme.
          Your letter rurthbr rslses the qu4stion whether
or not the 8aIa trustees aan be removed traPr offloe under
the provIaIons of Art10148 5970 and 6973, R. C. S., 198b.
          Art. 6970, supra, reads, in part, as hollows:
          ". . . all oountp ofricers now or harcl-
     after dxlstlng br authority alther of the
     aonstltutlonor laws, msy bs removed from
     orriae by the fudge 0r the distrlot oowt for
     Inaomp4tenag,ofrlalalmlsoonduct. . .*
             ilrt.   5973,   rsmlgra, reads   as rolle#wsr
          "By *oirIclalmlsaonduot,las used herein
     with referenoe to oounty offloera, is meant any
     unlawful behavior in relation to the duties oi
     his oftlao, wllful in Its ahara4t4r. at any
     orfloer entrwted  in arq mmn8r with tha adSilnl6-
     tratlon oi ft~t.1~6,or the axeoutlon d the laW8;
     and inolude8 auy rllrul or oorrnpt iallure, x-e-
           or nsgleat 0r an orrioer te perform any
     rtt8tti
     duty enjoined on h&n by law.*
Baaarable Forrester        Ransock,   page 6


               A
            trustee OS an ladependontsohool dlattrlat
la a aaunty offloer dthln the meaning of dstlcle 5970,
eupra; 8enAerloks v. Stats, 80 C. A. 178, 49 S. iF.706.
          It I8 a roll establl8hedrule, even ln the
abeems OS a statute, that oae ln hi6 olflolal aap8olty
oaanot Aedl with hineslf in hi8 lnAlvl4uala8paolty.
Thla wa8 the nrle 8t OOmman law and le the 18~ in Texnr.
Se8 Yejors v. Walker, 616 9. %?.503, and aUthOriti80
olted therein.
          In tho Noyora oa88, eupra, the Court of Civil
Appeals at Ea8tlamI uwtl the Sollowlng 1angu8get

            "It i8 but fair that tho pub110 mauey
      8hOuld b8 8pelltin the -eC     and Umy prOrid.
      by law. The88 8af8gual%¶8  in letting OOntmOt8
      were not provide& with the thbt@t that the
      pub110 otffofti WE8 OOrrupt, but that, in th8
      8XPOildittWO Of poblio PonOr, th8 8triote8t
      regulremeatsharrldbe followed. Our lm5ek8rs
      V8r0     Wi8,e in tmi’ing, llOt OZlly t0 IO8lOV8t88lpta-
      tiOll,but to ptiO8 the pub110 offlo         01811
      above the 8u8plolOn of wrongdoing. The i&e8
      of koeplng the public in th8 oonfldenoeot the
      oitlolal would bring co-ape~atloaantiloyalty
      la the aAmlnlsttratlonaf government and doroe-
      ment Of law, and thm8e prlnOip188underlie the
      88UU?itJrQ? OUT &JV8mXIt.     !l!he old adqp,,
      ‘8OnO8ty 18 the be8t pOliOy*,   wuld weld be
      wora an the 6oor8top8 of wary hme end ln the
      heart        of 8Tory 8eFVf45 p8r8on. If our @mOmI-
      meat     mrvI~e8,     it wlllbe by rm88on of the
      oonfldenoe in the hon88ty of the Offloldl8 aad
      the fid81ltr a? the people. The way to keep
      confideno 18 to 8bhor that whloh ten&8 to
      evil and olaa+8 to the ri$ht.*
               fn Ch8n8f 1. &%UOe, 166 Zad. 860, 77 H.2. 1041,
117 AR. St. R8p. 391, the OQul?tquoted With 4lpprOta1
                                                    fMn
Dillon, Yuulolp8.lCOl'pOlWtiOXi8,
                               the ir11Qwiz@t
           "*It lo a well-eattabliohed and sad.u$ary
               l 8a y 8
      do o tr lne,      6.AicltingPished author, 'that
      he who $6 entrusted rith fh8 bu8iW88 Of Other8
      oannat be Illcwed to make 8uah brr8inQ88 8s ob-
      Jeat or peeualary         profit to hbtmelf~'   TbU   MO
                   Kanctook,peg8 6
Bonorabla ,*Orte8t8r


        do48 not depend on reasoning teahnioal in
        it8 charaoter,and la not looal in its
     ap~llcatl0n* It i8 ba88d on prinoipl88
     of reason, of m0rallt.y,and or pub110
     policy. It ha8 it8 touadatlan in th8 very
     oonstltutlonor our nature, for it ha8 been
     authorltatlrslybeen deolared that a mu
     OclmOt 8OlT8 tW0 iBWtOr8, aad f6 reOOgnf88d
     and enforoed whorover a wall-regulated
     8y8tOOior jurirrprudeno8prevall8.*R
            In Stat8 V. Wlndle, 156 Iud. 64L3,59 R.E.
676, the oourt ulleathe folloniog language:
          The general rule, applicable to pri-
     Vat8 fidUeiWi88,  prohibiting t&m fro&Z
     t8klng advantage of their poslticanto m8ks
     profit for th0m88ltO8out of the tru8t
     88tdt8, 8houlQ be 8triOtlf OniOrOsd a&TkiUt
     publla offlobraWho are guilty or ilimllar
     malfeaaanoe.~

           It is not aeoessary for a pub110 offloar to
be o&ugeQ or aonrleted of a 0rl.m in order to be r8-
roved from  office for al8aonQtlot. In KaeUng T. Moore,
MS S. 15.846, the Q8fuldant6~ rohaal tru8tOe8,we
fortndgulltr of *mlaoonUuot in offloe*       In that ther
boome    pOOUd.arily   int8IWabd   in   OO&~Ot8   t0   8eU   ma-
terials to the 8Ohool and to porforrpservices for the
sohool. The oourt defined   WlsoonAuOt in offlcem ta
be 8ny unlawful behavior by a public offlo8r in r03.w
tion to the dutie8 of hirr offloo willful in OhU8Ot8r.
Notwithstandingthe fast that thi8 OffOu88 '1118E&Q8
illagO by 8tatUtO, th8 OOIWt Said1
          %Wmifestly ths purposs of the rtstute
     Wa8 to proteat the publlo.   The finding that
     d8f8ubaat8Oa#f&ttOd 08I'tainact8 prohibited
     by statute, da08 not OOuviOt th8laOf the
     Oriminal Off8W8 8rWt8d by the 8tatUtO. . .
     But th8 aot8 ehargod to oonatitute km&rid.
     behavior in their official oapaolty.*
          In ths ca8e 0f Howard Y. Gulf, C. and 8. r.
By. co., 136 St X. 707, it -8          by th8 cOdi Of
                                  8ait.i
Clrll Appeal& that the antedatlag    of owtain paper8 by
tbO Olsrk of the Qlbtrlot o@urt would render mab olark
riubjaatto rmnoval from 0rria0 for orriolal    af8oonbuat.
                                                           833

Baaronble Fometer   Eamook,   pa$e U



The aaurt MI& that    th8 olerlcoould be removed Under
p~i8iQ118 Or APL 3681, BbcT.St.. uQb. IMOrM 88
the que8tian lnvolti 18 001100rImdAx%. 5651, mpra,
aaA Art. 6W0,  aupra,   are ldantlod aud the term
*0?i10id 8Ii8OWQWW. -8 dOriKi8d8t at        tiKW by
Art. 5654, Rev. SC., 1898, ia the 8nm8 18ngaag8 a8
it 18 ~01 defined by Art. 6973, SUP=.
          In holdin& that the not8 eommlttwl by the
olerk ammnted to offlolal It8oonduat, the oourt 8aldz
          "And when, wlthouf the 8On88KKtof both
     iitigMt8, M& rOr th8 p9FpO80 O? 8eOUring to
     one of them a rl@t  whioh he otheml8e would
     not have, that  orfioer ullfux4    8i8bat.8
     his file mark, he oomlte an aof nhleh i8 a
     fraud upon'the other party and oamtltutem
     g-88 OiiiOirl ti800S.tdUOts   &nd whloh he e8n
         should be remavetlrrw ortloe, . F.T
     aad --
          fn the Cl888Of 8@8W8 7. state 268 8.w. b’P7
(Rwer88Q oa other youads,   860 S.W. 666), t,haooort
define8 the word "w llfti* a8 Ln arredIn Art. 6913,
a. c. 8.. m5,   (L8rOuW8K
         ?thrOrd 'tillfti'iirP68d inth8
    8en8e of a oon8olous and intentionalfailure
    or re?u88l to perfors or keep  Inviolate any
    duty impe8ed an that orrie0r.~
          We oonelUQe that a 8OhoOl froetse who ha8
8Old aad knowingly oOntlnw8 to 8011 gasoline to #id
80ho41 di8triot, Of whloh he is a t?UtiOO, 18 8ubJeot
to r8maval fram orfit  Under the pr0rl8lons0s Art.
bW0 8ml 6973, eupra.
         V?etrUH that this opinion will 8atl8faatorl-
ly M8WOr YOU2 QtlO8tiOXK8.


                              ATTOBNHX GSWiAL   OF TNIAS